Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4, 6, 7, 10-21, 23 are allowable. The restriction requirement between Groups I and II , as set forth in the Office action mailed on 1/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/20/2020 is withdrawn.  Claims 24, 27 and 29, directed to a method of making a garment are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-4, 6, 7, 10-21, 23, 24, 27 and 29 allowed.

The following is an examiner’s statement of reasons for allowance: The claim amendments overcome the 35 USC 112(b) rejection because the claim amendments describe the relationship between the gripping fabric and friction reducing panel within the structure of the garment.
The claim amendments overcome the 35 USC 103 rejection over Morishita (US 20120190260) in view of Sarmiento (US 3710599) and Jensen (US 20130095730).  Morishita teaches a warp knit fabric with exposed elastic yarns, but Morishita differs and does not describe a garment wherein the warp knit fabric with exposed elastic yarns (i.e. gripping fabric claimed) is positioned over the middle and lower and lower edge regions of the garment.  Morishita further does not teach or suggest a friction reducing panel couple to the gripping fabric positioned on the front interior surface of the middle region, the friction reducing configured to extend over and compress the abdominals of the wearer.
Sarmiento differs and does not teach a warp knit gripping fabric with exposed elastic yarns and further does not teach or suggest a friction reducing panel position over the gripping fabric at the middle region.
Jensen teaches a garment, with gripping regions and friction reducing panels, but Jensen fails to teach or suggest the gripping fabric is a warp knit extending at least in the middle and lower regions and wherein the friction reducing panel is positioned over the warp knit gripping fabric with exposed elastic yarns.
The prior art of record fails to teach or suggest the claims garment structure made from a warp knit gripping fabric with exposed elastic yarns on the interior of the middle and lower regions and a friction reducing panel covering the front, interior surface of the middle region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759